                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KEINALD V. PARNELL,

                   Petitioner,                               8:19CV32

      vs.
                                                         MEMORANDUM
                                                          AND ORDER
SCOTT R. FRAKES,

                   Respondent.

      This matter is before the court on preliminary review of Petitioner Keinald
V. Parnell’s Petition for Writ of Habeas Corpus (filing no. 1) brought pursuant to
28 U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner’s claims are:

      Claim One:          Petitioner’s convictions for false imprisonment and
                          terroristic threats are unconstitutional because there is
                          insufficient evidence to support the convictions.

      Claim Two:          Petitioner was denied effective assistance of counsel
                          because trial counsel (1) waived Petitioner’s right to be
                          present at arraignment without consulting Petitioner; (2)
                          failed to file a motion to quash or dismiss the charges
                          against Petitioner because Petitioner was charged and
                          held for eight months under an incorrect name; (3) failed
                          to assert Petitioner’s speedy trial rights; (4) failed to file
                          any motion regarding the trial court judge holding a
                          second preliminary hearing; (5) failed to challenge the
                          admission of the “altered” knife evidence; (6) failed to
                          move to suppress the gun found eleven days after
               Petitioner was in jail; (7) failed to investigate and
               subpoena phone records and text messages to prove
               collusion between the victim and his mother; and (8)
               failed to call Officer Passo and Officer Joe Choquette to
               testify at trial.

Claim Three:   Petitioner was denied effective assistance of counsel
               because appellate counsel (1) failed to consult or
               communicate with Petitioner regarding his appeal and
               failed to raise on appeal (2) “the confrontation clause
               pertaining to . . . OFFICER ANDREW PASSO” (filing
               no. 1 at CM/ECF pp. 14–15); (3) judicial misconduct
               because the trial court judge held a second preliminary
               hearing to add three weapons charges; (4) prosecutorial
               misconduct because the State allowed evidence planted
               by the victim, failed to call key witnesses, and used
               perjured testimony; (5) the fact that Petitioner was
               incarcerated for eight months prior to trial under his son’s
               name; (6) that Officer Choquette was never called to
               testify; (7) error in admission of the gun evidence
               because Petitioner did not live or ever reside where the
               weapon was found; and (8) error in jury instructions No.
               4 and No. 7 (see id. at CM/ECF pp. 18, 54–55).

Claim Four:    Petitioner’s convictions were obtained through
               prosecutorial misconduct because the State (1) failed to
               call Officer Andrew Passo who was the first responding
               officer; (2) allowed planted evidence to be presented
               against Petitioner; (3) failed to do anything to rectify the
               victim’s perjured testimony; and (4) failed to call Officer
               Choquette regarding D.N.A. evidence.


                               2
      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Petitioner
from obtaining the relief sought. Respondent should be mindful of and, if
necessary, respond to Petitioner’s assertions of “actual innocence” based on
insufficient evidence to the extent Petitioner relies on such allegations to
excuse any procedural bar.1

       IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (filing no. 1), the
court preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By July 18, 2019, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: July 18, 2019: deadline for Respondent to file state court records in support
of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:



       1
          While Petitioner frames his “actual innocence” allegations as an independent claim,
“[t]he actual innocence showing excuses a procedural bar. It does not constitute an independent
substantive claim.” Brian R. Means, Federal Habeas Manual § 9B:84 (West 2019) (citing
Herrera v. Collins, 506 U.S. 390 (1993)).




       4

                                              3
A.   The motion for summary judgment must be accompanied by a
     separate brief, submitted at the time the motion is filed.

B.   The motion for summary judgment must be supported by any
     state court records that are necessary to support the motion.
     Those records must be contained in a separate filing entitled:
     “Designation of State Court Records in Support of Motion for
     Summary Judgment.”

C.   Copies of the motion for summary judgment, the designation,
     including state court records, and Respondent’s brief must be
     served on Petitioner except that Respondent is only required to
     provide Petitioner with a copy of the specific pages of the
     record that are cited in Respondent’s motion and brief. In the
     event that the designation of state court records is deemed
     insufficient by Petitioner or Petitioner needs additional records
     from the designation, Petitioner may file a motion with the
     court requesting additional documents. Such motion must set
     forth the documents requested and the reasons the documents
     are relevant to the cognizable claims.

D.   No later than 30 days following the filing of the motion for
     summary judgment, Petitioner must file and serve a brief in
     opposition to the motion for summary judgment. Petitioner may
     not submit other documents unless directed to do so by the
     court.

E.   No later than 30 days after Petitioner’s brief is filed,
     Respondent must file and serve a reply brief. In the event that
     Respondent elects not to file a reply brief, he should inform the
     court by filing a notice stating that he will not file a reply brief
     and that the motion is therefore fully submitted for decision.

                            4
            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By July 18, 2019, Respondent must file all state court records
                  that are relevant to the cognizable claims. See, e.g., Rule 5(c)-
                  (d) of the Rules Governing Section 2254 Cases in the United
                  States District Courts. Those records must be contained in a
                  separate filing entitled: “Designation of State Court Records in
                  Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondent must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                  answer is filed. Both the answer and the brief must address all
                  matters germane to the case including, but not limited to, the
                  merits of Petitioner’s allegations that have survived initial
                  review, and whether any claim is barred by a failure to exhaust
                  state remedies, a procedural bar, non-retroactivity, a statute of
                  limitations, or because the petition is an unauthorized second or
                  successive petition. See, e.g., Rules 5(b) and 9 of the Rules
                  Governing Section 2254 Cases in the United States District
                  Courts.

                                        5
            C.    Copies of the answer, the designation, and Respondent’s brief
                  must be served on Petitioner at the time they are filed with the
                  court except that Respondent is only required to provide
                  Petitioner with a copy of the specific pages of the designated
                  record that are cited in Respondent’s answer and brief. In the
                  event that the designation of state court records is deemed
                  insufficient by Petitioner or Petitioner needs additional records
                  from the designation, Petitioner may file a motion with the
                  court requesting additional documents. Such motion must set
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days after Respondent’s brief is filed,
                  Petitioner must file and serve a brief in response. Petitioner
                  must not submit any other documents unless directed to do so
                  by the court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the merits of the petition are therefore fully submitted
                  for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text:
                  August 19, 2019: check for Respondent’s answer and separate
                  brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

                                         6
Dated this 3rd day of June, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                    7
